Citation Nr: 1614697	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the severance of service connection for Parkinson's disease as secondary to herbicide exposure.  

2.  Entitlement to a rating in excess of 20 percent for service-connected left lower extremity radiculopathy of the sciatic nerve.

3.  Entitlement to a rating in excess of 20 percent for service-connected right lower extremity radiculopathy of the sciatic nerve.

4.  Entitlement to a rating in excess of 40 percent for service-connected low back strain and degenerative joint disease (DJD).

5.  Entitlement to a rating in excess of 30 percent for service-connected cervical strain and DJD.

6.  Entitlement to a rating in excess of 20 percent for service-connected left rotator cuff injury with traumatic arthritis.

7.  Entitlement to a rating in excess of 10 percent for service-connected left hand radiculopathy prior to October 29, 2012.

8.  Entitlement to a rating in excess of 20 percent for service-connected left hand radiculopathy from October 29, 2012.

9.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to June 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009, September 2012, August 2013, and February 2014 rating decisions of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  In October 2015, a videoconference hearing was held before the undersigned.  Regrettably, a technical difficulty has prevented a transcript of that hearing from being created, and thus there is no record of that hearing testimony.  The Veteran was offered the opportunity to schedule a second hearing, but declined to do so.  

The Board notes that the AOJ has indicated the Veteran's left rotator cuff injury, cervical spine DJD, and left hand radiculopathy are on appeal from an August 2013 rating decision.  However, upon review of the record, the Board notes that those matters were previously addressed in a September 2012 rating decision which granted service connection for left hand radiculopathy, rated 10 percent, and continued ratings of 20 percent for both his cervical DJD and left rotator cuff injury.  Thereafter, the Veteran submitted an October 2012 statement which indicated disagreement with the ratings assigned to those disabilities.  Moreover, the September 2013 notice of disagreement which the AOJ accepted as in response to an August 2013 rating decision is also within the one-year appellate period from the September 2012 rating decision.  Thus, those matters are on appeal from that decision.  

In addition, the Board notes that the October 2012 statement referenced above was taken by the AOJ as the claim originating the present appeals for higher ratings for his low back DJD, cervical DJD, and left rotator cuff injury.  However, a review of the record shows the Veteran submitted a statement in January 2011 seeking higher evaluations for his low back and cervical DJD, and a February 2011 statement seeking a higher rating for his left rotator cuff injury.  Therefore, the present appeals originate from those correspondences, respectively.  

Finally, the Board notes that the Veteran's left hand radiculopathy has been assigned "staged" ratings.  Thus, all stages within the applicable period on appeal must be considered in evaluating that claim.

The issues of increased ratings for sciatic radiculopathy of the bilateral lower extremities, low back DJD, cervical DJD, left hand radiculopathy, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the October 2012 rating decision's award of service connection for PTSD involved clear and unmistakable error (CUE).

2.  At no point during the period on appeal is the Veteran's left rotator cuff injury shown to be productive of limitation of motion to 25 degrees from the side, ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for Parkinson's disease was not proper; restoration of service connection for such disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304 (2015).

2.  A rating in excess of 20 percent is not warranted for the Veteran's service-connected left rotator cuff injury with traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes (Codes) 5200-03 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Board is granting the Veteran's appeals seeking to restore service connection for Parkinson's disease and remanding his appeals seeking higher ratings for bilateral lower extremity sciatic radiculopathy, low back DJD, cervical DJD, left hand radiculopathy, and seeking SMC based on the need for regular aid and attendance, a discussion of the VCAA's impact on such matters is not needed as any notice or duty to assist omissions are harmless at this time.

Turning to the Veteran's claim seeking a higher rating for his left rotator cuff injury, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  While the Board acknowledges that the Veteran was not provided with VCAA-compliant notice prior to the September 2012 rating decision adjudicating that claim for increase, a correspondence dated in January 2013 notified him of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  This matter has since been readjudicated in a July 2015 supplemental statement of the case (SSOC); thus, the initial timing error in the requisite notice has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006).

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations were conducted in March 2011 and March 2013.  Together, the reports of those examinations describe the findings and features of the Veteran's left shoulder disability in adequate detail to allow for application of the relevant rating criteria.  The Veteran has had ample opportunity to respond and has not alleged or otherwise indicated that his left shoulder disability has materially worsened since the most recent VA examination, or that there are postservice treatment records pertinent to his left shoulder disability that remain outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.


Propriety of Severance

When severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).

Here, an October 2012 rating decision granted the Veteran service connection for Parkinson's disease.  The Veteran was sent a notice letter in August 2013 (with an August 2013 rating decision proposal) that informed him of the proposal to sever service connection for his Parkinson's disease.  He was provided detailed reasons for the proposed severance and advised of the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing and his right to representation, and that, unless additional evidence was received within 60 days, service connection for PTSD would be severed.  A February 2014 rating decision was later issued in compliance with the requirements of 38 C.F.R. § 3.105(d) in severing service connection effective May 1, 2014.  

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

CUE is "a very specific and rare kind of error...[i]t is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To determine whether there was CUE under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

However, in determining whether service connection will be severed, VA may-and must-consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  (quoting 38 C.F.R. § 3.105(d) ); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection").

The laws and regulations at the time of the October 2012 rating decision originally granting service connection provided that, for certain diseases, including Parkinson's disease, service connection may be granted on a presumptive basis if manifested in a Veteran exposed to herbicide agents, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in or near the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971 shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  

The October 2012 rating decision noted above granted the Veteran service connection for Parkinson's disease, but did not lay out the bases upon which such grant was premised.  However, a review of the evidence shows that the Veteran's STRs are silent as to complaints, treatment, or diagnoses related to Parkinson's disease, and the Veteran himself has only ever presented a presumptive theory of entitlement based on exposure to herbicides along the Korean DMZ.  Therefore, it would appear the October 2012 grant was based essentially on finding the Veteran was presumptively exposed to herbicides based on evidence confirming he served near the Korean DMZ.  

The subsequent decision to sever service connection for Parkinson's disease was based on a conclusion that, in consideration of evidence of record at the time and new inquiries, the Veteran in fact did not have service which entitled him to a presumption of exposure to herbicide agents, and that there was no other evidence which showed such exposure.  Therefore, the AOJ found the October 2012 decision had made a clear and unmistakable error as to the element of exposure.

The Board observes that the Veteran has consistently alleged, and personnel records confirm, that he served in Korea from January 1967 to February 12, 1968.  Moreover, he served with the 2nd Engineering Battalion in the 2nd Infantry Division and the Imjit Scouts.  He has alleged that his primary duties included applying herbicides to defoliate areas along the DMZ to construct fences and other structures.  His records confirm that he served along the DMZ and his unit and division assignment.  

The Veteran has argued that service connection for Parkinson's should not be severed because while he admits he does not have service which qualifies for a presumption of exposure, he was nonetheless exposed to herbicide agents during his time in Korea.  He has pointed, specifically, to the regulations regarding benefits payable to individuals suffering from spina bifida whose biological father or mother is or was a Vietnam veteran or veteran with covered service in Korea.  See 38 C.F.R. § 3.814.  Under that regulation, "covered service in Korea" refers to service in or near the Korean DMZ between September 1967 and August 31, 1971, which is a broader window than that contemplated by the presumptive exposure provisions discussed above.  However, the Board notes that this critically does not confer a presumption of exposure in cases involving spina bifida as a matter of law.  Rather, it merely establishes eligibility of service; the regulation itself specifically indicates that a subsequent prerequisite for establishing entitlement to the benefit provided for therein is that the Veteran in question be "determined by VA, in consultation with the Department of Defense, to have been exposed to an herbicide agent during such service."  Such service, again, would be presumed if the Veteran's service was between April 1, 1968 and August 31, 1971.  

Nonetheless, although the Veteran's service does not qualify him for presumed herbicide exposure (including under the provisions related to spina bifida), the Board is mindful of the fact that this does not preclude evidence from otherwise affirmatively establishing such exposure.  To that end, the Veteran has submitted declassified Department of the Army reports and documents that describe a vegetation control program in Korea.  Specifically, they indicate that the Secretary of State authorized discussion of the program with the Republic of Korea government in September 1967.  After discussions, permission was granted for herbicide testing in Korea later that month, and implementing instructions were issued to Korean and US forces to make test applications of available herbicides Monuron and 2,4,D on flat terrain (by the 2nd U.S. Infantry Division) and in the mountain (by the 21st Republic of Korea Infantry Division).  Another memorandum from the Department of the Army includes transcripts of testimony that indicates testing of Monuron and 2,4,D was conducted between October and December 1967 at nine locations totaling 80 yards along the DMZ.  The witness further indicated that "it is possible that U.S. personnel were exposed to these agents, but not likely since the herbicides were applied by hand or trailer mounted sprayers instead of by aerial spraying as in South Vietnam."  The Veteran also submitted an entry from The Korean War Project's website, written by what appears to be another Korean War veteran, and indicating the 2nd Battalion Engineers had applied Agent Orange in the DMZ to kill vegetation when building a new fence in 1967.  It also indicates that Agent Orange was also applied by South Korean laborers on the hills and in the rice paddies to eliminate potential cover for enemy forces.

The Board recognizes that the AOJ felt an error had been made as to the specific time window that the Veteran served, and consequently also in the determination as to whether he was exposed to herbicides and entitled to presumptive service connection for Parkinson's disease.  However, notwithstanding the accuracy of that observation, what is fundamentally at issue in this matter is whether or not, in light of all available evidence, the AOJ made a clear and unmistakable error in finding the Veteran had been exposed to herbicide agents during his service in Korea, as service connection would remain presumptively conceded if such error is not shown.  This inquiry cannot be limited to whether or not the AOJ erred as to the Veteran's dates of service in Korea, as such only pertains to presumptive herbicide exposure.  With that in mind, the Army memorandum and report submitted by the Veteran confirms that herbicide agents (including 2,4,D, which is specifically a component chemical for Agent Orange) applied by the 2nd Infantry Division (to which the Veteran was assigned in Korea) between October and December 1967 (while the Veteran was stationed in Korea along the DMZ).  Consequently, the Board cannot find that the determination that the Veteran was exposed to herbicides is clearly erroneous, as the record clearly contains supporting evidence for that conclusion.  In so finding, the Board notes that, in light of the new evidence before it, a finding to the contrary would represent disagreement as to how such evidence ought to be weighed, which does not rise to the ironclad level of certainty needed to show CUE.  

Accordingly, the record does not show that the grant of service connection for Parkinson's disease involved CUE, the severance of service connection was improper, and service connection for Parkinson's disease must be restored.

Increased Rating for Left Rotator Cuff Injury

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on February 24, 2011, the period for consideration is from February 24, 2010 to the present.

Left shoulder disabilities are rated under Codes 5200-5203, which pertain to the shoulder.  However, as there is no evidence suggesting the Veteran has ankylosis of the left shoulder, impairment of the humerus, recurrent dislocation of the scapulohumeral joint, or impairment of the clavicle or scapula, there is no basis for rating his disability under Codes 5200, 5202, or 5203, as the requisite pathology is not shown.  Furthermore, although the Veteran does have documentation of arthritis in his left shoulder, the rating criteria for degenerative arthritis does not apply here, as such is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Code 5003.

Consequently, the only basis for rating the Veteran's left rotator cuff injury is based on limitation of motion under Code 5201.  In applying the relevant criteria, the Board notes that the Veteran is right-handed, and therefore his left side is his non-dominant side.  Under Code 5201, a 20 percent rating is warranted for limitation of motion in the non-dominant side to shoulder level; a 20 percent rating is also warranted for limitation of motion to midway between the side and shoulder level; and a 30 percent rating is warranted for limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

On March 2011 VA examination, the Veteran reported constant left shoulder pain and said he was unable to raise that arm.  Any attempt to move the arm or placing pressure on it while using a cane increased his pain.  He also said that his left shoulder pain radiated to his elbow.  He rated his pain a five to eight out of ten.  On examination, the shoulders were symmetrical with no evidence of erythema, edema, or joint effusion.  There was tenderness with palpation of the left shoulder.  Range of motion tests showed left shoulder flexion to 50 degrees, abduction to 65 degrees, but internal and external rotation was not possible because the Veteran could not raise his arm to shoulder level.  No repetitive movements were performed on the shoulder due to pain.

August 2011 VA records note left shoulder abduction limited to 70 degrees, and flexion limited to 75 degrees.  In January 2013, the Veteran submitted a statement indicating he could not raise his left arm due to constant, severe pain.  Thereafter, February 2013 VA records note left shoulder abduction limited to 65 degrees.  

On March 2013 VA examination, the Veteran reported that his shoulder pain had been worse, rated at a six out of ten in severity.  He also reported swelling in the left elbow and numbness in the fingers.  He also said he suffers from tremors of the upper and lower extremities from his Parkinson's disease.  Range of motion testing showed 85 degrees of flexion, limited by pain, and 85 degrees of abduction, also limited by pain.  Repetitive testing showed no change, but the examiner noted additional functional loss due to less movement than normal, and painful motion.  There was pain on palpation or localized tenderness, and the Veteran guarded his shoulders.  Muscle strength was reduced on abduction and flexion.  There was no sign of ankylosis of the glenohumeral articulation.  The examiner was unable to perform the special tests associated with shoulder examinations.  There was no history of mechanical symptoms or recurrent dislocation of the shoulder joint.  The acromioclavicular joint was tender to palpation on both sides, and a cross-body adduction test was positive bilaterally.  The Veteran had not had any surgical procedures performed on his left shoulder.  The examiner did not find such diminished function that amputation with prosthesis would equally serve him.  Imaging studies did not confirm the presence of degenerative or traumatic arthritis.  The Veteran indicated that his left shoulder condition prevented him from carrying and lifting objects, specifically overhead.

The pertinent evidence of record shows the Veteran's left shoulder disability has consistently produced limitation of flexion and abduction to between 50 and 85 degrees.  The evidence is fairly consistent in noting that the Veteran cannot lift his left arm above shoulder level.  However, as his left shoulder is his non-dominant shoulder, in order to warrant a rating in excess of 20 percent, the evidence must show limitation of motion to 25 degrees from the side.  There is simply no evidence which suggests such severe limitation of motion.  While the Board acknowledges that the Veteran has been found to have additional functional impairment due to factors such as less movement than normal and painful motion, and does not doubt the debilitating effect these factors present, actual limitation of motion (at its very worst) is only limited to 50 degrees (which is not even halfway between his side and shoulder level).  Moreover, such limitation is described as limited by pain rather than passive motion.  Thus, the Veteran would have to have considerable additional functional impairment (i.e., more than simply painful motion and less movement than normal) in order to approximate the level of disability contemplated by a rating in excess of 20 percent.  Notably, the evidence in the record shows that the Veteran's left shoulder range of motion has steadily improved during the period on appeal, with the most recent examination showing the broadest range of motion documented in the record.  As such, his current level of disability is certainly not approximating that contemplated by a higher rating.  Consequently, there is no basis for finding a rating in excess of 20 percent is warranted.  

The Board has also considered whether there are any additional neurological manifestations of the Veteran's left shoulder disability which might warrant separate, compensable ratings.  However, there is nothing in the evidence suggesting any such manifestations.  While the Veteran does have left hand radiculopathy, such disability is already service connected, and separately on appeal.  Therefore, there is also no basis for awarding a separate compensable rating for neurological manifestations of the Veteran's service-connected left rotator cuff injury.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for left shoulder.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's left rotator cuff injury manifests as limited motion and associated pain.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Furthermore, he has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

The Board has considered whether the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has been reasonably raised by the record in the course of this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is noted that a 100 percent schedular rating has been in effect since 2007, prior to the initiation of this appeal.

The Board has considered the holding of Bradley v. Peake, 22 Vet. App. 280 (2008).  According to Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.

In this case, the Veteran's June 2007 application for TDIU does not include his left shoulder condition in his list of service-connected disabilities he believes prevents him from securing or following a substantially gainful occupation.  Further, his left shoulder is not his dominant shoulder and the preponderance of the evidence is against finding that his left shoulder limitation alone precludes employment.  Accordingly, TDIU based on the left shoulder alone has not been raised by the record.

Accordingly, the Board finds the preponderance of the evidence is against finding a rating in excess of 20 percent is warranted for the Veteran's left rotator cuff injury with traumatic arthritis; the benefit of the doubt rule does not apply; and the appeal in this matter must be denied.


ORDER

The appeal seeking restoration of service connection for Parkinson's disease as due to herbicide exposure is granted.

The appeal seeking a higher rating for left rotator cuff injury with traumatic arthritis is denied.


REMAND

Regarding the Veteran's claim seeking higher ratings for his left and right lower extremity sciatic radiculopathy, the Board notes that the most recent VA examination addressing such conditions was in November 2014.  Notably, that examination was not a full peripheral nerves examination, but nonetheless addressed neurological impairment secondary to the primary disability being evaluated (low back DJD).  The most recent peripheral nerves examination was conducted in March 2013.  In October 2015, the Veteran submitted a statement which indicates that his bilateral lower extremity radiculopathy is now productive of "marked muscle atrophy," which was previously not found in either March 2013 or November 2014 neurological evaluation.  Considering that over a year has passed since the most recent VA evaluation of his lower extremity radiculopathies (and over two years since the most recent full peripheral nerves examination) and the Veteran has alleged additional symptoms suggesting significantly worse impairment, the Board finds that a contemporaneous examination is needed.  In particular, the Board notes that the Veteran is now service connected for both lower extremity radiculopathy of the femoral and sciatic nerves.  Thus, should the Veteran indeed be found to have more severe radicular symptoms, the Board requires a medical opinion to determine which service-connected radiculopathy is responsible for any additional impairment to avoid pyramiding in the ultimate evaluation.

Similarly, the Veteran last had his left hand radiculopathy examined in March 2013, and has since alleged that he had effectively lost the use of his left hand entirely such that a prosthesis would be similarly useful.  While the March 2013 VA examination noted significant radiculopathy involving multiple nerve groups, it critically did not indicate that the hand was effectively useless.  Considering almost three years have passed since the last examination and the allegation of significant worsening, the Board finds a contemporaneous examination is also needed for his left hand disability.

Regarding his low back and cervical DJD disabilities, the Board again notes that these disabilities were last examined in November 2014.  At the time, the Veteran denied any flare-ups of either his low back or cervical spine disabilities.  However, in October 2015, he specifically requested the Board consider the "frequent flare-ups" in both conditions.  Thus, as above, the Board finds that the passage of over a year since the most recent examination coupled with an allegation of significant impairment not previously reported or noted warrants a contemporaneous examination to capture the current severity of the Veteran's low back and cervical spine disabilities.

The matter of entitlement to SMC based on the need for regular aid and attendance requires consideration of the entirety of the Veteran's service-connected disability picture, and is therefore inextricably intertwined with the increased rating claims that are being remanded.  In addition, the Board notes that the last opinion in the record addressing the impact of his disabilities on his activities of daily living and independence was provided in August 2010.  Since that time, the Veteran's disabilities have increased in severity, and he has alleged continued worsening.  Therefore, adjudication of that matter must be deferred pending resolution of the concomitant increased rating claims, and additional opinions regarding his ability to be independent in daily functioning should also be secured on any VA examinations sought.

Finally, the Board notes that the most recent VA treatment records in the Veteran's electronic record are dated in July 2013, and the Veteran consistently alleges receiving only treatment from VA providers.  Any outstanding records of such treatment pertinent to the matters remaining on appeal are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA treatment the Veteran has received for his right and left lower extremity sciatic radiculopathy, low back DJD, cervical spine DJD, and left hand radiculopathy disabilities, particularly those dated since July 2013.

2. Then, arrange for an appropriate examination of the Veteran to determine the current severity of his right and left lower extremity sciatic radiculopathy.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should identify the pertinent findings and features of such disabilities in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the examiner should indicate whether there is complete or incomplete paralysis of the sciatic nerve on each side (and if incomplete, whether such is mild, moderate, or severe).  The examiner should also consider and discuss, as necessary, the significance of the Veteran's allegations of marked muscle atrophy (or any other impairment not previously found), and indicate whether such is attributable specifically to his lower extremity sciatic radiculopathies (as opposed to his service-connected lower extremity femoral radiculopathies).  Finally, the examiner should comment on how the Veteran's right and left lower extremity sciatic radiculopathies are expected to impact his ability to independently carry out his activities of daily living.

The examiner must include a complete rationale for all opinions provided.

3. Arrange for an appropriate examination of the Veteran to determine the current severity of his left hand radiculopathy.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should identify the pertinent findings and features of such disabilities in sufficient detail to allow for application of the relevant rating criteria.  Specifically, the examiner should indicate the nerves affected, and whether there is complete or incomplete paralysis of each affected nerve.  If paralysis is felt to be incomplete, the examiner must indicate whether such is mild, moderate, or severe.  The examiner must also specifically indicate whether the Veteran has lost the use of his left hand, or whether he has no effective function left.  Finally, the examiner should comment on the expected impact the Veteran's left hand radiculopathy has on his ability to be independent in his activities of daily living.

The examiner must include a complete rationale for all opinions provided.

4. Arrange for the Veteran an appropriate examination to determine the current severity of his low back and cervical spine DJD.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary (to include range of motion studies with notation of additional functional loss), the examiner should describe all pertinent findings and features of the Veteran's low back and cervical spine DJD in sufficient detail to allow for application of the relevant rating criteria.  The examiner must also indicate whether they are productive any additional neurological or radicular manifestations (other than his already service connected bilateral lower extremity sciatic and femoral radiculopathies and left hand radiculopathy).  The examiner should also comment on the expected impact the Veteran's low back and cervical DJD are expected to have on his ability to be independent in his activities of daily living.

The examiner must include a complete rationale for all opinions provided.

5. Then, after conducting any additional development indicated with respect to his SMC claim (i.e., seeking medical opinion regarding the effect of his service-connected disabilities on his daily functioning), review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


